          1:19-cv-01078-CSB-EIL # 44-1         Page 1 of 1                                         E-FILED
                                                              Wednesday, 02 September, 2020 01:17:17 PM
                                                                             Clerk, U.S. District Court, ILCD

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS

TAVION JONES-PREMO,

               Plaintiff,                                CASE NO. 19-CV-1078-CSB-EIL
     V.

CITY OF CHAMPAIGN POLICE OFFICERS
TIMOTHY ATTEBERRY, DANE KALDAHL,
ARTHUR MILLER, SERGEANT BRIAN ROGERS, and
THE CITY OF CHAMPAIGN, ILLINOIS,
a municipal corporation,

               Defendants.


                    ORDER DISMISSING INDIVIDUAL DEFENDANTS

       Based upon the parties’ stipulation under Fed. R. Civ. P. 41(a)(1)(A)(ii); based upon the

entire file, record, and proceedings herein; and after being duly advised; IT IS HEREBY

ORDERED THAT all of Plaintiff’s claims against Defendants TIMOTHY ATTEBERRY, DANE

KALDAHL, ARTHUR MILLER, and SERGEANT BRIAN ROGERS are dismissed without prejudice and

without an award of fees, costs, disbursements, or payment of any kind.

IT IS SO ORDERED                              BY THE COURT:

Dated: _____________, 2020                    ______________________________
                                              The Honorable Eric I. Long
                                              United States Magistrate Judge
